Citation Nr: 9901547	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an increased (compensable) rating for 
residuals of nasal fracture with status post rhinoplasty.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1968, from November 1990 to May 1991, and active duty for 
training from August to November 1992.

Service connection is also in effect for hypertension, 
evaluated as 10 percent disabling.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The Board notes that the criteria for rating respiratory 
disorders under 38 C.F.R. § 4.97 (1998) of the VA Schedule 
for Rating Disabilities were revised effective October 7, 
1996.  

Because the RO has not considered the veterans claim under 
this change in the law, due process requires that the 
case be remanded to the RO.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress or the Secretary provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veterans claim for increased evaluation for 
pansinusitis be evaluated by the RO under the pertinent 
regulations effective both before and after the October 7, 
1996, amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1995).

The complaints with regards to the veteran's back, elbows and 
knees primarily derive from his Persian Gulf service, and not 
from when he served during the Vietnam Era.  

However, it is of some passing interest that VA clinical 
records from 1968 show that the veteran was seen in December 
1968 following a fall from a truck at which time he had 
struck his right elbow and had some apparently acute radial 
ulnar symptoms as a result. 

During service from 1990-1992, the veteran's service records 
show several instances where he was experiencing back, elbow 
or knee joint pain and diagnoses including tendinitis were 
provided.  In several such instances, there was both 
tenderness in the joint area and decreased sensation, etc.



VA outpatient records from 1993 show ongoing complaints of 
low back, elbow and knee pain and limitations.  It was noted 
on such a visit in June 1993 that he had an inservice history 
of tendinitis of the elbows and knees.

On a VA examination in August 1993 [well within the year 
following separation from service], the veteran complained of 
pain in both of his knees, both elbows and his low back.  It 
is not shown that X-rays were taken, although the diagnosis 
was made of arthralgia.  The veteran was so informed in a 
letter in February 1994 after additional evaluation in 
January 1994 did not produce additional positive clinical 
data.

On VA outpatient report in June 1994, the veteran stated that 
he had had pain in both knees for 2 1/2 years [placing the 
onset within his period of active service].  He said these 
were particularly symptomatic with changes in the weather.  
One pertinent impression was "arthritis" although reports of 
X-rays are not in the file.

On VA examination in June 1994, the veteran again complained 
of knee, elbow and back pain.  The examiner felt he was 
exhibiting mechanical back pain and knee problems due to poor 
conditioning.  However, X-rays of the back showed nonspecific 
osteoarthritis most severe in the right margin of the L-2/L-3 
intervertebral disc space with some spurring of the margins 
of the vertebral bodies.  

The recent suggestion by a VA physician that the veteran's 
current orthopedic problems are solely due to his becoming 
older is not helpful in the context of the question as to 
when these symptoms first appeared and concomitantly, how 
this may or may not relate to one or more periods of his 
active service since 1990.  If there is no sign of such 
problems prior to service, service connection may well be in 
order for whatever the problems may be at present, to include 
tendinitis or other disabilities which may not necessary be 
observable on X-rays, if they began concurrent therewith.  


Also, if there is reasonable basis for finding that arthritis 
was present to the requisite degree within the presumptive 
period, service connection would nonetheless be warranted.  
That possibility has not been at all adequately addressed by 
the RO notwithstanding some X-ray evidence that may tend to 
show just that.

VA outpatient reports from late in 1994 show that the 
veterans right knee had gone out on him in September 1994.  
He had ongoing complaints of problems in both knees, both 
elbows and his low back.  Joint pains were diagnosed, and 
felt to be probable degenerative joint disease.  Naprosyn was 
diagnosed accordingly. 

At the personal hearing, the veteran testified at length as 
to the inservice onset of various joint complaints.  

The inservice and post-service VA evaluations have noted the 
diagnosis of tendinitis in various joints.  Also of record 
are findings of arthralgia in multiple joints soon after 
service separation as well as arthritis, and frank evidence 
of specific degenerative changes found at least in segments 
of his back fairly soon after separation from service.  
However, there is inadequate assessment by medical experts as 
to the etiology and duration of the various joint problems, 
and the evidence of record neither does or does not 
adequately characterize the current problems as to provide a 
sound basis for determining whether they are or are not due 
to service, or alternatively, they may reflect some evidence 
of inservice evidence of aggravation of a preexisting 
problem.  

In any event, VA is precluded by Colvin and other holdings 
from reaching a unilateral conclusion absent such medical 
guidance.

Therefore, pursuant to VAs duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:



1.  The RO should contact the veteran and 
request that he identify all sources, VA 
and non-VA, inpatient and outpatient, who 
have treated him for his for treatment of 
low back, knee, elbow and respiratory 
symptomatology since all periods of 
service.  


After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veterans complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veterans response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should again request that the 
veteran provide specific information 
pertaining to his claims for compensation 
benefits for illnesses as the result of 
Persian Gulf War service.  He should be 
advised of the necessity of his 
cooperation in this regard.  

2.  The RO should arrange for an 
examination of the veteran by a VA 
specialist in pulmonary diseases for the 
purpose of ascertaining the nature and 
extent of severity of his postoperative 
residuals of nasal fracture with status 
post rhinoplasty.  Any further indicated 
special studies should be conducted.  The 
claims file, a separate copy of this 
remand, and a copy of the previous and 
amended criteria for rating diseases of 
the respiratory system should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

Any opinions expressed as to the nature 
and extent of severity of residuals of a 
nasal fracture with status post 
rhinoplasty, which should address the 
provided criteria in this regard, must be 
accompanied by a complete rationale.

3.  The RO should arrange for an 
examination of the veteran pursuant to 
Persian Gulf service by a VA physician 
who has not previously examined or 
treated him.  The claims folder and all 
evidence associated therewith should be 
made available to the examiner prior to 
the examination.  

The examiner should determine (a) the 
exact nature and extent of all current 
elbow, knee and low back disorders; (b) 
the duration, cause and etiology of all 
such disorders; and (c) distinguish 
inservice and postservice symptoms from 
one another, including an assessment as 
to when arthritis and/or tendinitis may 
have first been present and the relative 
symptomatic orthopedic findings in these 
joints before, during and since all 
periods of service.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should also review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examinations reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues prepared and 
certified for appellate review as 
reported on the title page.  With respect 
to an increased (evaluation) for 
residuals of a nasal fracture with status 
post rhinoplasty, the RO should apply 
those criteria (previous or amended) more 
favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
